DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/21/2022 for application 16/015354. 
Claims 1-25 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10, 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over BREWER (US 2010/0154733) in view of DUNN et al. (Improving the Low-Temperature Properties of Alternative Diesel Fuels) and GORRING et al. (US 3894938).
Regarding claims 1 and 16, BREWER teaches a fuel composition that comprises a gas oil base fuel and a fatty acid alkyl ester.
BREWER teaches in paragraph 90 that the addition of tall oil methyl ester lead to a decrease in Cloud point.
BREWER teaches examples of amounts of 2%, 5%, and 10% of tall oil methyl ester blended.
BREWER teaches that the base fuel may be a petroleum derived gas oil.
BREWER teaches on paragraphs 46-49 that the fuel composition may comprise a diesel fuel that includes a base fuel.  The base fuel may be a liquid hydrocarbon middle distillate gas oils such as petroleum derived gas oils.  
BREWER teaches that the initial boiling point in the range of 150 to 230°C and a final boiling point in the range of 290 to 400°C.  
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
BREWER does not explicitly teach that the diesel fuel is dewaxed.
However, GORRING et al. teach catalytic dewaxing of gas oils.
GORRING et al. teach that high pour point, high sulfur gas oils may be treated with contact with a ZSM-5 hydrodewaxing catalyst followed by conventional methods to bring the pour point and sulfur content down.
It would be well within one of ordinary skill in the art to have dewaxed the gas oil with a higher sulfur content and pour point to form the base fuel used as the diesel fuel (diesel base comprising a mineral-derived dewaxed distillate).
BREWER does not explicitly teach the LTFT of the fuel compositions or the LTFT of the combination of the base fuel with the fatty acid alkyl esters and a cold flow polymeric additive.
However, BREWER does teach the cloud point of the base fuels and teaches the cloud point of the base fuel when combined with the fatty acid alkyl esters.
BREWER teaches in paragraph 39 that the cloud point of the fuel compositions is below -5°C and most preferably below -30°C. 
DUNN et al. teach on page 1719 that blending methyl esters from soybean oil with distillates significantly improves low-temperature properties.  DUNN et al. further teach treatment with off the shelf cold-flow additives with a blend of methyl esters from soybean oil with distillates such as No 1. Diesel and No 2 Diesel.  DUNN et al. teach on the first column of page 1720 that the cold-flow additives are mixtures that include copolymers.
DUNN et al. teach on page 1719 that both CFPP and LTFT are nearly linear functions of CP.  DUNN et al. further teach on page 1719 that additives proved capable of reducing LTFT of methyl esters by 5-6°C.  
DUNN et al. teach on page 1720 blends of vol% SME with petroleum middle distillates include 10 vol% of SME.
DUNN et al. teach on the second column on page 1726 the expression of 
LTFT = -2.4 + 0.8140(CP)
A Cloud point of -30°C as taught in paragraph 39 of BREWER would lead to a LTFT of -26.5°C.  
BREWER teaches that the cloud point of the fuel composition is less than     -30°C.  
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
(adding 0.5 vol% to 10 vol% fatty acid alkyl ester to the diesel base to form a diesel fuel composition with a LTFT of -30 or less).
BREWER further teaches in paragraph 60 that the base fuel may be additivated with flow improvers such as ethylene/vinyl acetate copolymers.
DUNN et al. teach on the first column of page 1720 that the cold-flow additives are mixtures that include copolymers of ethylene and vinyl acetate.
DUNN et al. teach in Fig. 2 the addition of additives that include 1000 ppmw.
Different additive loading is taught in first column on page 1724 at 500 and 1000 ppm.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 16, BREWER teaches in paragraph 49 that the gas oil has an initial boiling point in the range from 150 to 230°C.
One of ordinary skill in the art would expect a T5 distillation point of 138°C or more if the initial boiling point is above 138°C at 150°C.
Regarding claims 2-3 and 17-18, BREWER teaches in paragraphs 76 and 77 the amount of fatty acid alkyl esters over a range of at least 1% v to up to 35% v.
Regarding claims 4 and 19, BREWER teaches in paragraph 30 that the fatty acid alkyl ester may be a fatty acid methyl ester.  BREWER teaches in paragraph 84 the cloud points of tall oil methyl ester is -20°C.  
Regarding claims 5 and 20, BREWER teaches in paragraph 24 other fatty acid alkyl esters may be used.  DUNN et al. teach soyate methyl ester.
Regarding claims 6 and 21, BREWER does not teach the CSFBT of the fatty acid alkyl esters.
However, BREWER teaches the use of other methyl ester which is also taught by the current claims. BREWER further teaches in paragraph 84 tall oil methyl ester a cloud point of -20°C.
Regarding claims 7-8 and 22-23, BREWER teaches in paragraph 60 flow improver may be a combination of ethylene and vinyl acetate.
Regarding claims 9 and 24, BREWER does not explicitly teach the cloud point of the diesel fuel that is a base fuel that may be a petroleum derived gas oils.
However, BREWER teaches an example in Table 1 that a petroleum derived gas oil may be used with a cloud point of -35.1°C.
Although the example taught in Table 1 also teach a T95 that falls outside the range claimed, one of ordinary skill in the art would be led to use a cloud point of about -35.1°C but with an initial boiling point between 150 to 230°C and a final boiling point between 290 to 400°C.        
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
Regarding claims 10 and 25, DUNN et al. teach in Fig. 2 the addition of additives that include 1000 ppmw.
Different additive loading is taught in first column on page 1724 at 500 and 1000 ppm.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 13-14, DUNN et al. teach that the combination of a fatty acid methyl ester and a cold flow additive results in a decrease of cloud point and therefore a decrease in LTFT.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable BREWER (US 2010/0154733) in view of DUNN et al.  (Improving the Low-Temperature Properties of Alternative Diesel Fuels) and GORRING et al. (U.S. 3894938) as applied to claims 1-10, 12-25 above, and further in view of DEGNAN et al. (U.S. 6652735).
The above discussion of BREWER in view of DUNN et al. and GORRING et al. is incorporated herein by reference.
GORRING et al. do not teach the use of a ZSM-48 or ZSM-23 catalyst in catalytic dewaxing.
However, DEGNAN et al. teach catalytic isomerization dewaxing of hydrocarbon feed. DEGNAN et al. teach in lines 24-31 of column 3 the use of intermediate zeolites such as Z2SM-48 and ZSM-23.
DEGNAN et al. teach the catalytic isomerization dewaxing as an improvement over the use of ZSM-5.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.



Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that BREWER teaches fuel compositions comprising a gas oil base fuel and a fatty acid alkyl ester having a cloud point of less than -5°C.
It is noted that BREWER teaches in paragraph 39 that the cloud point of the fuel compositions is below -5°C and most preferably below -30°C. 
Applicant states that the petroleum derived gas oil taught by BREWER is Swedish Class 1 base oil and has a T95 point of 295°C.
This is not persuasive as Swedish Class 1 base oil is one example.  BREWER also broadly teaches on paragraphs 46-49 that the fuel composition may comprise a diesel fuel that includes a base fuel.  The base fuel may be a liquid hydrocarbon middle distillate gas oils such as petroleum derived gas oils.  
BREWER teaches that the initial boiling point in the range of 150 to 230°C and a final boiling point in the range of 290 to 400°C.  
Applicant argues that one of ordinary skill in the art would not expect the addition of fatty acid alkyl ester to diesel to decrease cloud point and LTFT.  
This is not persuasive as BREWER explicitly teaches the addition of fatty acid methyl ester to adjust the properties of diesel fuels.  BREWER lists examples in which cloud point is decreased by the addition of tall oil methyl ester.
Furthermore, DUNN et al. explicitly teach the decrease of cloud point and LTFT with the addition of a fatty acid methyl ester with a cold flow additive to a diesel fuel.
Therefore, it would not be unexpected for one of ordinary skill in the art to expect that the addition of a fatty acid methyl ester with a cold flow polymeric additive to a diesel fuel would decrease cloud point and LTFT.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YEH (USPGPUB 2012/0285078) teaches synergistic biofuel blends with petroleum distillate with two or more fatty acid alkyl esters.  LTFT of some blends are provided.
BURGAZLLI et al. (USPGPUB 2010/0005706) teach a blend of petroleum fuel with renewable fuel.  BURGAZLLI et al. teach in paragraphs 51 and 52 that LTFT and CFPP are very similar in principle and function and are surrogate test methods.
KRUPA et al. (USPGPUB 2008/0163541) teach synergistic fuel composition for enhancing fuel cold flow properties.  KRUPA et al. teach in paragraph 31 that LTFT and CFPP are very similar in principle and function and are surrogate test methods.
LEMINH (EP 1675542 A1) teaches the use of palm oil alkyl ester to improve the cold flow performance of diesel base fuels. 
CLAYTON et al. (USPGPUB 2007/0240361) teach formulation fuel compositions containing a distillate fuel, a cold flow additive and further carboxylic acid fatty esters.
AHMED (U.S. 6190427) teaches splash-blendable, solubilized diesel fuel compositions that include a diesel fuel, an alkyl ester of a fatty acid and a stabilizing additive.  The stabilizing additive may be a polymeric material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771